Filed 1/7/21 In re J.A. CA1/5

                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.




         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                 FIRST APPELLATE DISTRICT
                                            DIVISION FIVE


 In re J.A., a Person Coming Under
 the Juvenile Court Laws
 __________________________________
                                                               A159453
 THE PEOPLE,
          Plaintiff and Respondent,
                                                               (Solano County
 v.
                                                               Super. Ct. No. J44745)
 J.A.,
          Defendant and Appellant.


         In this juvenile delinquency proceeding under Welfare and Institutions
Code section 602, the minor J.A. challenges the juvenile court’s jurisdictional
and dispositional orders, contending the evidence did not support the
sustained allegation of carrying a loaded firearm in a public place (Pen. Code,
§ 25850), the court miscalculated his maximum term of confinement (Welf. &
Inst. Code, § 726), and the court abused its discretion in imposing gang
conditions on his probation. We will order a modification of his maximum
term of confinement and affirm the orders in all other respects.




                                                        1
                  I. FACTS AND PROCEDURAL HISTORY
      A juvenile wardship petition filed under Welfare and Institutions Code
section 602, subdivision (a), charged appellant with assault with a firearm
(Pen. Code, § 245, subd. (a)(2)), carrying a loaded firearm in public (§ 25850,
subds. (a) & (c)(6)), and being a minor in possession of a firearm (§ 29610).1
The petition further alleged a firearm enhancement and a great bodily injury
enhancement as to the assault (§ 12022.5, subd. (a); § 12022.7).
      A. Contested Jurisdictional Hearing
      At a contested jurisdictional hearing in Sacramento County Juvenile
Court on October 7-9, 2019, the evidence included the following.
      In May 2019, victim Jonah Munger-Bounds and Griffin Campbell were
roommates at an apartment on Summersdale Drive in Sacramento. On the
afternoon of May 28, 2019, Munger-Bounds received a SnapChat message
from a friend, M.R., regarding a party Munger-Bounds had thrown the day
before. M.R. was upset that Munger-Bounds had invited a person to the
party with whom M.R. “had problems.” They argued over SnapChat for three
hours; M.R. ultimately told Munger-Bounds that he was coming to Munger-
Bounds’ apartment, uninvited, and threatened to shoot him.
      Munger-Bounds and Campbell left their apartment and spoke with
their neighbors, Robert Haberern and Adrianna Heltman, on the neighbor’s
front porch in the same apartment complex. They were approached by M.R.
and appellant, whom Munger-Bounds had met a few times before. Heltman
testified that M.R. and appellant entered the apartment complex through the
gate behind her apartment. Haberern had seen them walking up the street.




1     Except where otherwise indicated, all statutory references hereafter
are to the Penal Code.
                                       2
       Immediately, M.R. began to fight Munger-Bounds. After several
minutes, Munger-Bounds placed M.R. in a “rear naked choke,” at which point
Campbell pulled him off of M.R. Munger-Bounds thought the fight was over
and he had won; Campbell believed the two looked ready to resume the fight
and stood between them.
       “[I]n a split second,” appellant pulled a .38-caliber special revolver from
his jacket and shot Munger-Bounds in the torso. Appellant and M.R. fled the
scene. Campbell helped Munger-Bounds back to their apartment and called
911.
       Sacramento Police Officer Colby Anderson arrived at the scene and
observed the gunshot wound to Munger-Bounds’s lower left abdomen.
Munger-Bounds identified appellant and M.R. as being involved in the
shooting.
       Officer Anderson provided appellant’s and M.R.’s names to Detective
Michael Loscher, who was assigned to investigate the shooting. A Vacaville
police officer informed the detective that M.R. was being treated at a
Vacaville hospital. Detective Loscher and another detective met M.R. at the
hospital and confirmed his involvement in the shooting. The detectives
contacted appellant’s parents, who brought him to the police station around
3:00 a.m. on May 29, 2019.
       At the jurisdictional hearing, Munger-Bounds identified appellant as
the person who shot him. Campbell was “very confident” that appellant, not
M.R., had fired the gun. Haberern also saw appellant fire the gun. Heltman
thought M.R. had fired the gun, but she was not “fully paying attention.”
       The Sacramento County Juvenile Court found true all the allegations
and enhancements. The court transferred the matter to Solano County for
disposition and further proceedings.


                                        3
      B. Contested Dispositional Hearing
      On January 24, 2020, the Solano County Juvenile Court adjudged
appellant a ward of the court, granted him probation, and committed him to
the custody of the probation department. The court calculated his maximum
term of confinement at 21 years 120 days, and imposed terms and conditions
on his probation, including gang conditions discussed post. This appeal
followed.2
                               II. DISCUSSION
      A. Substantial Evidence of Section 25850 Violation
      As mentioned, the court found true the allegation that appellant
violated section 25850, subdivision (a), which provides: “A person is guilty of
carrying a loaded firearm when the person carries a loaded firearm on the
person or in a vehicle while in any public place or on any public street in an
incorporated city or in any public place or on any public street in a prohibited
area of unincorporated territory.” (§ 25850, subd. (a), Italics added; see
CALCRIM No. 2530.)
      Appellant contends there was insufficient evidence that he was
carrying the loaded firearm in a public place or on a public street. We review
for substantial evidence. (In re Sylvester C. (2006) 137 Cal.App.4th 601, 605;
In re Ryan N. (2001) 92 Cal.App.4th 1359, 1371.)
      For purposes of section 25850, whether a firearm was carried in a
public place turns not on whether the location was public property or private


2     The notice of appeal states that the appeal is from “the sustaining of
the petition following contested jurisdictional hearing on October 9, 2019; and
the gang terms imposed as part of the disposition on January 24, 2020.” We
construe the notice of appeal broadly to include the unlawful calculation of
the maximum term of confinement, which was included as part of the
disposition order and which both parties agree must be modified to comply
with the law.
                                       4
property, but on whether the location was “reasonably accessible” to the
public, even if privately owned. (See, e.g., People v. Yarbrough (2008) 169
Cal.App.4th 303, 318–319 [private driveway was a public place for purposes
of carrying a loaded firearm in public under § 12031, subd. (a), because the
driveway was reasonably accessible to the public, without obstacles to
access]; People v. Jimenez (1995) 33 Cal.App.4th 54, 59–60 [residential
driveway was a “public area” for purposes of Health & Saf. Code, § 11353.6];
People v. Olson (1971) 18 Cal.App.3d 592, 598 [driveway, lawn, and front
porch of private home was a public place for purposes of § 647, subd. (f),
where the defendant, a stranger, was able to walk through the area to the
front door without challenge]; People v. Vega (1971) 18 Cal.App.3d 954, 958
[privately-owned market parking lot was accessible to the public and thus a
public place for purposes of § 12031].)
      In People v. Perez (1976) 64 Cal.App.3d 297 (Perez), the court held that
an apartment hallway was a public place for purposes of public intoxication
under section 647, subdivision (f), where there were “no locked gates or doors
to keep the public from entering” and the hallways and stairways—both
interior and exterior—were “open to delivery men, service men, solicitors,
visitors and other strangers.” (Id. at p. 301.) A “public place,” the court
explained, “is a location readily accessible to all those who wish to go there
rather than a place which the general public frequents.” (Ibid.)
      Here too, a reasonable inference from the evidence is that the
apartment complex was “readily accessible to all those who wish[ed] to go
there.” (Perez, supra, 64 Cal.App.3d at p. 301.) According to Heltman,
appellant and M.R. “came up” the street and “came in the gate” behind her
apartment. There was no indication that the gate was locked or their access
was in any way challenged.


                                          5
      Appellant’s reliance on People v. Strider (2009) 177 Cal.App.4th 1393
(Strider) is misplaced. In Strider, police officers observed the defendant
standing in a fenced front yard near the porch of a single-family residence.
(Id. at p. 1396.) When the officers noticed a gun in the defendant’s back
pocket, one of the officers ran toward him through a gate in the fence. (Id. at
pp. 1396–1397.) The defendant retreated into the house, and the officer
pursued him inside. There, the defendant dropped a baggie of cocaine,
complied with the officer’s demand to stop, and was found to be carrying a
gun in his pocket. (Ibid.) To justify the warrantless detention and search,
the People suggested that the officers had suspected the defendant was
carrying a loaded firearm in the front yard, which the People claimed was a
public place. (Id. at p. 1400.)
      The court of appeal rejected the People’s theory, asserting that “ ‘a
location guarded by a fence or locked door is not readily accessible to the
public, and is not a public place.’ ” (Strider, supra, 177 Cal.App.4th at
p. 1404, italics in original.) The porch and area inside the fenced yard was
not a public place for purposes of section 12031, the court concluded, because
the area was completely surrounded by a fence approximately five feet high,
the only access was through a single gate, the high metal fence posed a
“considerable challenge,” and “its appearance suggests its purpose is to block
entry into the yard and act as a barrier to common or general use.” (Id. at
p. 1405.) Further, the court noted, “[t]he fact the gate was not locked at the
time the deputies entered does not show the area was public,” and the People
had presented no evidence that the gate was typically open or unlocked. (Id.
at p. 1407.) The court found the single-family residence “not comparable” to
the multiunit, multistory apartment complex in Perez, noting also that a
common area of a multiunit apartment complex had been held nonpublic in


                                       6
People v. Krohn (2007) 149 Cal.App.4th 1294 (Krohn), where the complex was
gated and fenced. (Strider, at p. 1407; see Krohn, at p. 1299 [courtyard of
apartment complex was not a public place where the front entryway was
“guarded by an imposing metal fence and an automatically locking gate,”
“[n]othing in the record suggest[s] that the gate was open when the officer
detained [the] defendant,” and the “driveway to the private parking area
behind the courtyard [was] guarded by an electric gate, which automatically
close[d] and lock[ed] behind cars” and was closed when police arrived].)
      Strider and Krohn are distinguishable. Unlike the fenced-in front yard
of the single-family residence in Strider, the location here was a multi-unit
apartment complex with multiple residents. Unlike the evidence in Strider of
a high metal fence imposing a “considerable challenge,” and the evidence in
Krohn of an imposing metal fence and automatically-locking gate, there is no
evidence in this case that any fence posed a challenge to entry or that the
gate through which appellant travelled was locked, locked automatically, or
limited anyone’s access.
      From the record on appeal, therefore, it was reasonable to conclude
that the victim’s apartment complex was readily accessible to members of the
public—including appellant and M.R. as they walked from the street to the
area where appellant shot Munger-Bounds in front of his neighbors.
Sufficient evidence supported the sustained allegations.3

3      In addition, a conviction may be obtained under section 25850,
subdivision (a) where the loaded firearm was carried on a “public street.”
Here, the evidence was that appellant and M.R. entered the apartment
complex from a “street” where a white van was located. It is reasonable to
infer that appellant was carrying the loaded firearm on a public street just
before he walked into the apartment complex. Reversal is not compelled
“ ‘unless it clearly appears that upon no hypothesis whatsoever is there
sufficient substantial evidence to support the conclusion reached by the court
below.’ ” (In re Man J. (1983) 149 Cal.App.3d 475, 482.
                                       7
      B. Section 654 and Maximum Term of Confinement
      The juvenile court calculated appellant’s maximum term of
confinement under Welfare and Institutions Code section 726 to be 21 years
120 days, based on 17 years for the assault with a firearm (count 1), three
years eight months for carrying a loaded firearm in public (count 2), and
eight months for being a minor in possession of a firearm (count 3).
      Appellant argues that the court erred in imposing punishment on both
count 2 and count 3, because he did not have independent criminal objectives
as to those offenses.4 He adds that the sentence on count two should have
been eight months (one-third the midterm) rather than three years eight
months, and the maximum term of confinement was erroneously stated as
well. Respondent agrees. We address section 654 first, and then put it in
proper context.
            1. Section 654
      Section 654, subdivision (a), provides: “An act or omission that is
punishable in different ways by different provisions of law shall be punished
under the provision that provides for the longest potential term of
imprisonment, but in no case shall the act or omission be punished under
more than one provision.” (§ 654, subd. (a).)
      “Section 654 prohibits multiple punishment for a single physical act
that violates different provisions of law.” (People v. Jones (2012) 54 Cal.4th
350, 358.) “Whether a course of criminal conduct is divisible and therefore
gives rise to more than one act within the meaning of section 654 depends on
the intent and objective of the actor. If all of the offenses were incident to one


4     Appellant’s trial attorney did not object on the ground of section 654,
but a defendant may raise a section 654 issue on appeal even if no objection
was made in the trial court. (People v. Hester (2000) 22 Cal.4th 290, 295.)

                                        8
objective, the defendant may be punished for any one of such offenses but not
for more than one.” (People v. Neal (1960) 55 Cal.2d 11, 19.)
      As applied here, “the single possession or carrying of a single firearm
on a single occasion may be punished only once under section 654.” (Jones,
supra, 54 Cal.4th at p. 357.) Appellant’s offenses for carrying a loaded
firearm (count 2) and being a minor in possession of a firearm (count 3) were
based on his single act of carrying the .38-caliber revolver used to shoot
Munger-Bounds.
      Respondent agrees that the court should have “stayed” the “sentence”
on count 3. More accurately, the court should not have included a
consecutive term on count three in calculating appellant’s maximum term of
confinement—as we discuss next.
            2. Maximum Confinement Time
      When a minor is removed from the parent’s physical custody, “the order
shall specify that the minor may not be held in physical confinement for a
period in excess of the maximum term of imprisonment which could be
imposed upon an adult convicted of the offense or offenses which brought or
continued the minor under the jurisdiction of the juvenile court.” (Welf. &
Inst. Code, § 726, subd. (d)(1); see Welf. & Inst. Code, § 731, subd. (c).) The
“maximum term of imprisonment” means “the longest of the three periods set
forth in paragraph (3) of subdivision (a) of Section 1170 of the Penal Code,
but without the need to follow the provisions of subdivision (b) of Section
1170 of the Penal Code”—that is, a felony is deemed to carry the upper term.
(Welf. & Inst. Code, § 726, subd. (d)(1).)
      Enhancements, as well as running terms consecutively, generally
increase the maximum term of confinement as they would increase an
aggregate sentence in adult court. (In re George M. (1993) 14 Cal.App.4th


                                        9
376, 381–382; In re Prentiss C. (1993) 14 Cal.App.4th 1484, 1488; In re Jesse
F. (1982) 137 Cal.App.3d 164, 168–170; see § 1170.1.) Thus, the maximum
confinement term under Welfare and Institutions Code section 726 is
calculated by adding the upper term for the principal offense (plus
enhancements) and one-third of the middle term for each of the remaining
subordinate felonies or misdemeanors. (In re David H. (2003) 106
Cal.App.4th 1131, 1133–1134.) However, the maximum term of confinement
cannot be extended by any consecutive term subject to section 654. (In re
Michael B. (1980) 28 Cal.3d 548, 556 fn. 3.)5
      Appellant’s principal offense was assault with a firearm (count 1),
which has a maximum prison term of four years. (§ 245, subd. (a).) The
firearm enhancement (§ 12022.5, subd. (a)) adds a maximum term of 10
years, and the great bodily injury enhancement (§ 12022.7) adds a term of
three years, rendering a total maximum confinement of 17 years as to count
1. Carrying a loaded firearm in public (count 2) and being a minor in
possession of a firearm (count 3) each carry a midterm of two years.
(§§ 25850, subd. (c)(6), 29610, 1170, subd. (h).) Because punishment for
carrying a loaded firearm in public was a subordinate term, it should have
been calculated at one-third the midterm pursuant to section 1170.1, which
results in a term on count 2 of eight months, rather than three years eight
months as calculated by the probation department and trial court. As


5     Unlike adult sentencing, section 654 has no effect if the term is
imposed concurrently, because the term does not increase the theoretical
maximum length of the juvenile’s confinement. (In re Robert W. (1991) 228
Cal.App.3d 32, 34; cf. Jones, supra, 54 Cal.4th at p. 353 [where § 654 applies
(when sentencing an adult defendant), the sentence must be stayed even if
imposed concurrently rather than consecutively].) Here, the juvenile court
calculated appellant’s maximum term of confinement by running the count 3
term consecutive to the count 2 term.
                                      10
discussed ante, section 654 precludes extending the maximum term of
confinement with a term on count 3. Therefore, appellant’s total maximum
term of confinement should be 17 years eight months. The order of
disposition shall be modified accordingly.
      C. Gang Condition
      Appellant contends, as did his counsel at the dispositional hearing, that
the gang conditions imposed by the juvenile court are unreasonable under
People v. Lent (1975) 15 Cal.3d 481 (Lent) and In re Ricardo P. (2019) 7
Cal.5th 1113. The record indicates otherwise.
             1. Background
                  a. Probation Report
      In his report dated October 30, 2019, Contra Costa County Probation
Officer Cesar Estrada-Ramirez advised that appellant admitted he had
friends who were in gangs, including “Sacramento sect gangs, Piru gang,
Bloods, Crips, and Norteños.” Appellant denied any gang membership or
association, but acknowledged he wanted to “ ‘make better choices’ with
friends.” His “association with peers involved in gang conflicts” was
concerning to the probation department. Estrada-Ramirez wrote:
“[Appellant’s] mentality indicates he fails to see the risk in associating with
individuals with gang ties. This failure to choose prosocial peers, and display
appropriate decision-making skills has led [appellant] to engage in risky
behavior.”
      The probation report further advised that, according to victim Munger-
Bounds, the dispute between Munger-Bounds and M.R. “originated after
[Munger-Bounds] had brought a Sureño gang member to [M.R.’s] party,” and
M.R. “associated as a Norteño[].” According to a Snapchat message stored on
Munger-Bounds’s phone, M.R. told Munger-Bounds that he was going to


                                       11
“shoot [his] ass.” The probation department was concerned that appellant’s
actions during the offense “indicated he was aware of [M.R.’s] threats to shoot
the victim” and appellant “was the individual to carry out the threats.”
      The probation department recommended that appellant be committed
to the Division of Juvenile Justice (DJJ), with participation in specified
treatment and training.
                  b. Dispositional Hearing
      At the contested dispositional hearing on January 24, 2020,
Sacramento County Probation Officer Eric Davis testified that he knew
appellant from his residency in the maximum-security unit of the county’s
juvenile hall. Davis never heard appellant discuss a gang affiliation, but he
had never asked appellant if he had one. Randal Broadhurst, the director of
the Gang Awareness and Prevention program, saw appellant on a weekly
basis during his relatively limited time in detention at the Sacramento Youth
Detention Facility and did not recall appellant being affiliated with a gang;
nor did his notes indicate appellant had a gang affiliation.
      Probation Officer Estrada-Ramirez, however, testified that he had
interviewed appellant and conducted a thorough assessment of his needs.
While appellant “did not claim a specific gang membership,” appellant said
he “associated with individuals of a wide variety of gang affiliations.” In
addition, “the offense had an underlying issue with gangs,” in that “one of the
individuals was upset that the victim had brought somebody that was
associated with a different gang to a party.” Estrada-Ramirez expressed
additional concern about appellant’s substance abuse issues and troubling
behavior at school, and he reiterated the probation department’s
recommendation that appellant be sent to DJJ.




                                       12
      The prosecutor told the court: “This is the type of behavior and the
type of conduct that screams DJJ. This is the type of offense that typically
is—sends people to DJJ.”
      The court, however, rejected the DJJ recommendation, ordered
appellant to the county “Challenge Academy” program, and granted him
probation. The court imposed the following gang-related probation
conditions: “1) The Minor shall not be a member of any gang, meaning a
‘criminal street gang’ as defined in Penal Code Section 186.22(f), nor
associate with any person known by the Minor to be a gang member. [¶] 2)
The Minor shall not associate with anyone identified to the Minor in writing
by his Probation Officer or parent as a person or persons to whom he/she is
prohibited from contacting or associating with except in the form of incidental
contact in a school setting or school-related activity. [¶] 3) The Minor shall
not . . . be in the presence of any person or persons . . . who the Minor knows
are gang members and possess a firearm, ammunition, or other deadly or
dangerous weapons. [¶] (4) The Minor shall not be in any ‘specific locations’
where gang members are known by the Minor to meet or gather, or ‘specific
locations’ known by the Minor for gang-related activity, or specified by
his/her Probation Officer or parent in writing as involving gang-related
activity, nor shall he/she participate in any gang-related activity. [¶] (5) The
Minor shall not post, display or transmit through a computer, cellular phone
or other means of electronic communication any symbols, photographs or
other information that the Minor knows to be, or that the Probation Officer
informs the Minor to be, gang-related. [¶] (6) The Minor shall not wear any
clothing or emblems . . . that he/she knows are gang-related or that the
Probation Officer informs him/her are gang related, including, but not limited
to gang graffiti, symbols, photographs, members rosters or other gang


                                       13
writings and publications. [¶] (7) The Minor shall not possess any
paraphernalia that the Minor knows are gang-related or that the Probation
Officer informs him/her are gang-related, including but not limited to gang
graffiti, symbols, photographs, members rosters or other gang writings and
publications. [¶] (8) The Minor shall not acquire any new tattoos, either
permanent or temporary, that he/she knows to be, or that his/her probation
Officer informs the Minor to be, gang related. [¶] (9) The Minor shall not be
present at any Court proceeding that the Minor knows is gang-related unless
the Minor is a party, defendant, or a subpoenaed witness or is permitted to be
present by the Court or his/her Probation Officer.”
            2. Law
      Under Welfare and Institutions Code section 730, subdivision (b), a
juvenile court may impose any reasonable condition that is “fitting and
proper to the end that justice may be done and the reformation and
rehabilitation of the ward enhanced.” The court has broad discretion to select
appropriate probation conditions. (In re Josh W. (1997) 55 Cal.App.4th 1, 5
(Josh W.).) This discretion is designed to advance the minor’s rehabilitation
and preserve family ties. (In re Walter P. (2009) 170 Cal.App.4th 95, 99–100.)
Further, minors require more guidance and supervision than adults, and
their constitutional rights are more circumscribed. (In re Antonio R. (2000)
78 Cal.App.4th 937, 941.) The court may “impose a condition of probation
that would be unconstitutional or otherwise improper so long as it is tailored
to specifically meet the needs of the juvenile.” (Josh W., at p. 5; see In re
Victor L. (2010) 182 Cal.App.4th 902, 910.)
      Nonetheless, a probation condition will be invalid if it “(1) has no
relationship to the crime of which the offender was convicted, (2) relates to
conduct which is not in itself criminal, and (3) requires or forbids conduct


                                        14
which is not reasonably related to future criminality.” (Lent, supra, 15
Cal.3d. at p. 486, italics added; Ricardo P., supra, 7 Cal.5th at p. 1119 [“[T]he
Lent test governs in juvenile and adult probation cases alike”].)
            3. Relationship to Appellant’s Offense
      As to the first prong of the Lent test, the gang conditions imposed by
the juvenile court bore a relationship to appellant’s crimes. M.R., who
claimed association with the Norteños, wanted to fight Munger-Bounds for
inviting a Sureño to his party and threatened to shoot him. Appellant
accompanied M.R. to Munger-Bounds’s home—armed with a loaded .38
caliber firearm—and stood by as M.R. fought with Munger-Bounds; when the
fight had stopped and Munger-Bounds appeared the victor, appellant pulled
out the gun from his jacket and shot Munger-Bounds in the stomach. A
reasonable inference is that appellant was participating with M.R. in a
defense of what they saw as an affront to the Norteños. Because of the
relationship of his crimes to committing violence for the benefit of a gang, the
probation conditions were valid. (See Lent, supra, 15 Cal.3d at p. 486.)
            4. Reasonable Relation to Future Criminality
      As to the third prong of the Lent test, the probation conditions were
reasonably related to appellant’s future criminality. Instructive in this
regard is In re Laylah K. (1991) 229 Cal.App.3d 1496 (Laylah K.).
      In Laylah K., the minor Laylah and three other girls accosted a woman
who was walking a dog, demanded to know why she was wearing red
clothing, shouted obscenities at her, and challenged her to fight. Laylah hit
the woman twice in the face. (Laylah K., supra, 229 Cal.App.3d at p. 1499.)
The probation report recommended that gang conditions be imposed in
regard to Laylah’s probation, indicating that the offense had “ ‘gang
overtones’ ” and noting a family member’s conclusion that the defendants


                                       15
were “ ‘gang associates’ ” if not gang members. (Id. at pp. 1500–1501.) In
addition to the evidence that their victim was wearing red clothing, the
defendants admitted they had friends who were members of the Crips gang
and one of the defendants was a Crips member. (Ibid.) The juvenile court
imposed the gang conditions on Laylah, even though there was no evidence
she was a gang member. (Ibid.)
      The court of appeal affirmed, ruling that the juvenile court “reasonably
relied upon the probation officer’s conclusion Laylah and [her co-defendant]
participated in an apparent defense of what they perceived to be a symbolic
challenge to Crips’ territorialism.” (Laylah K., supra, 229 Cal.App.3d at
p. 1501.) The court rejected Laylah’s argument that her mere association
with gang members did not justify the conditions, observing that
“[a]ssociation with gang members is the first step to involvement in gang
activity.” (Id. at p. 1501.) Noting that Laylah had displayed increasingly
violent conduct and believing she was “in danger of succumbing to gang
pressures,” the court saw “no logical or beneficial reason to require a court to
wait until a minor has become entrenched with a gang, only then to apply
mere prophylactic remedies.” (Id. at p. 1501.) The court concluded: “Where
a court entertains genuine concerns that the minor is in danger of falling
under the influence of a street gang, an order directing a minor to refrain
from gang association is a reasonable preventive measure in avoiding future
criminality and setting the minor on a productive course. Evidence of current
gang membership is not a prerequisite to imposition of conditions designed to
steer minors from this destructive path.” (Id. at p. 1502.)
      Here, as in Laylah K., appellant’s offenses had “gang overtones.”
(Laylah K., supra, 229 Cal.App.3d at p. 1500.) Although appellant did not
admit being a gang member or associate, he had friends who were gang


                                       16
members, he associated with M.R. (who associated with a criminal street
gang), he accompanied M.R. in his attack on Munger-Bounds for inviting a
rival gang member to a party, he arrived at the scene with a loaded gun, and
he shot Munger-Bounds in defense of M.R. In addition, the probation report
warned that appellant failed to see the risk in associating with individuals
with gang ties, and appellant acknowledged that he needed to make better
choices with friends. It was not irrational to conclude that appellant was in
danger of falling under the influence of a street gang and would benefit from
gang conditions as “a reasonable preventive measure in avoiding future
criminality and setting [appellant] on a productive course.” (Id. at p. 1502.)
      Appellant’s reliance on In re Edward B. (2017) 10 Cal.App.5th 1228 is
misplaced. There, the court struck a gang condition where there was no
evidence the defendant was a gang member or his friends affiliated with
gangs, except statements by his father that the defendant’s former friend had
some involvement with a criminal street gang, an older individual reportedly
drove the defendant around before the offense, and the father believed that
the defendant had been instructed to commit the offense. (Id. at p. 1234.)
Here, by contrast, appellant admitted that he had friends in many different
gangs, and he pulled the trigger in a shooting precipitated by gang rivalry.
We find no abuse of discretion.
                              III. DISPOSITION
      The jurisdictional order of October 9, 2019 is affirmed. The
dispositional order of January 24, 2020 is modified to reflect a total maximum
confinement term of 17 years eight months; as so modified, the dispositional
order is affirmed.




                                       17
                                  NEEDHAM, J.




We concur.




SIMONS, Acting P. J.




REARDON, J. *




In re J.A. / A159453

     * Judge of the Superior Court of Alameda County, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.
                                    18